Citation Nr: 0001029	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for dysthymia secondary 
to the service-connected post-operative residuals of gastric 
resection for duodenal ulcer.  

2.  Entitlement to a disability rating greater than 40 
percent for post-operative residuals of gastric resection for 
duodenal ulcer.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The case returns to the Board following a remand to the RO in 
July 1997.  

The issue of entitlement to service connection for dysthymia 
secondary to the service-connected post-operative residuals 
of gastric resection for duodenal ulcer is addressed in the 
REMAND portion of the decision, below.   


FINDINGS OF FACT

1.   The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's gastric disability is manifested by 
complaints of epigastric pain and heartburn, which is 
generally controlled with medication.  There is no evidence 
of weight loss with malnutrition and anemia, symptoms 
immediately after eating, or hypoglycemic symptoms a few 
hours after eating.  

3.  The veteran has the following service-connected 
disabilities: post-operative residuals of gastric resection 
for duodenal ulcer, rated as 40 percent disabling; and post-
operative incisional hernia with scar, rated as 10 percent 
disabling.  His combined service-connected disability rating 
is 50 percent.  

4.  The veteran has a ninth-grade education, a GED, and some 
college.  He worked from 1971 to 1991 as a counselor.  
Thereafter, he worked as a laborer in 1996 and 1997.  He is 
receiving Social Security disability benefits for disability 
resulting from an affective disorder.  

5.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for post-operative residuals of gastric resection for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 
4.21, 4.114, Diagnostic Code 7308 (1999).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.19 (1999).  

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.
Factual Background

The RO originally granted service connection for duodenal 
ulcer in a September 1957 rating decision.  It assigned a 10 
percent disability rating.  In July 1959, the veteran 
underwent gastric resection for duodenal ulcer.  In a 
November 1959 rating decision, the RO recharacterized the 
disability as gastric resection for duodenal ulcer and 
awarded a 40 percent rating.  

In January 1994, the RO received from the veteran a statement 
it accepted as an informal claim for an increased rating, as 
well as for TDIU.  With the statement, the RO received 
information pertaining to the veteran's alleged radiation 
exposure, as well as medical records dated in 1959 from 
Kaiser Foundation Hospital and VA outpatient medical records 
covering treatment from 1968 to 1992.   

In an April 1994 rating decision, the RO denied an increased 
rating for the post-operative gastric resection for duodenal 
ulcer, to include an increased rating based on 
unemployability.  The veteran timely appealed that decision.  

Thereafter, the RO requested additional VA medical records.  
Notes dated in April 1994 indicated that the veteran had 
palpitations and feelings of anxiety that were associated 
with stomach discomfort.  He also notices heartburn with bile 
when he bent over.  Examination revealed epigastric 
tenderness.  The assessment included hiatal hernia with 
reflux.  May 1994 notes revealed that an increase in 
medication brought some relief of gastrointestinal upset.  
His weight was 184.5 pounds.  In August 1994, the veteran 
continued to complain of palpitations with stomach 
discomfort.  His weight was 174 pounds.      

In August 1996, the veteran testified before a member of the 
Board.  He had indigestion, heartburn, and stomach pain when 
he was depressed or disappointed.  Although his weight 
fluctuated five to ten pounds, he had not experienced any 
continuing weight loss.  The veteran had nausea almost every 
morning and experienced sweating and chills at night.  His 
medications included Maalox, Pepcid, and antacids.  About 
once a week, after eating, the veteran experienced weakness.  
He had not been specifically told to take iron supplements or 
eat more food with iron.  The veteran testified that he last 
worked in 1991 as a drug and alcohol abuse and marriage 
counselor.  The work was very stressful.  He was terminated 
after a period of illness due to nervousness.  He had filed a 
worker's compensation claim for anxiety.  The veteran had not 
worked since that time.  He was receiving Social Security 
benefits for depression.      

During the hearing, the veteran submitted additional 
evidence, which consisted of medical records associated with 
psychiatric treatment in 1991; employment records concerning 
a worker's compensation claim, a leave of absence, and his 
eventual termination in 1991; documents concerning a claim 
for long-term disability insurance; and a May 1993 letter 
indicated that the veteran's Social Security disability claim 
had been resolved.  

The RO obtained additional VA medical records.  In November 
1994, the veteran presented with a three-week history of 
diarrhea.  He had no melena, nausea, vomiting, weight loss, 
or abdominal pain.  His weight was 173.3 pounds.  The 
assessment was gastroesophageal reflux (GERD) and diarrhea.  
Subsequent notes showed that the diarrhea resolved in early 
1995.  In February 1995, the veteran complained of 
intermittent episodes of heartburn, as well as pain in the 
upper left quadrant, which decreased for a while with food 
intake and with antacids.  He related that the pain was 
similar to when he had active ulcers.  His weight was 177.1 
pounds.  The assessment was GERD and history of duodenal 
ulcer status post gastric resection, still symptomatic, rule 
out Helicobacter pylori (H. pylori) infection.  Notes dated 
in July 1995 indicated that the veteran still had heartburn, 
but no nausea, vomiting, and no melena.  His weight was 178 
pounds.  Examination was negative.  Notes dated in September 
1995 revealed that laboratory work was negative for H. 
pylori.  The veteran's weight was 178 pounds.  Additional 
records from 1995 and 1996 related that the veteran's 
gastrointestinal symptoms were controlled by medications.  
His weight was 176.5 pounds in September 1995, 184.5 pounds 
in December 1995 and May 1996, and 180 pounds in November 
1996.  The veteran returned in March 1997 with complaints of 
reflux symptoms despite medications.  His weight was 182 
pounds.  Notes dated in May 1997 specifically related that 
reflux and epigastric pain were worse in the morning and 
relieved upon eating, though the epigastric pain returned 
several hours after eating.  He weighed 183.5 pounds.  The 
physician commented that the veteran's symptoms were 
consistent with peptic ulcer disease, likely duodenal ulcer.  
Notes of a follow up visit in July 1997 indicated that the 
veteran's epigastric pain was unchanged.  His weight was 186 
pounds.  Esophagogastroduodenoscopy (EGD) performed in June 
1997 showed chronic, moderately active gastritis and 
organisms consistent with H. pylori.  His weight was 186 
pounds.  

The RO received the veteran's records from the Social 
Security Administration in October 1997.  The April 1993 
disability determination indicated that the veteran was 
disabled as of May 1992 due to an affective disorder.  
Subsequent determinations indicated that his disability had 
continued.  Claim information submitted by the veteran in 
1992 revealed that he had completed the ninth grade, obtained 
a GED, and completed some college.  He had worked as a 
counselor from 1971 to May 1991.  He worked as a laborer for 
about nine months in 1996 and 1997.  The accompanying records 
generally consisted of VA and private medical and psychiatric 
treatment records dated before 1993 that were already of 
record.  

Medical records received in May 1998 from Daniel R. Cameron, 
M.D., were negative for gastrointestinal complaints or 
treatment.     

Pursuant to the Board's remand, in August 1998, the veteran 
was afforded a VA examination for purposes of the evaluating 
his service-connected gastric disability.  The examiner 
reviewed the claims folder for the examination.  The veteran 
had a history of gastric ulcer disease with surgery.  He 
underwent incisional hernia repair in 1995.  Since that time, 
he had intermittent midepigastric pain to the right of the 
incision.  In an addendum to the examination report, the 
examiner stated that the veteran had an upper endoscopy that 
showed a small hiatal hernia and mild distal esophagitis.  
There was no gastric or duodenal ulcer.  Gastric secretions 
had a pH level of two, indicating that the veteran still had 
a lot of acid in his stomach.  The examiner stated that the 
veteran might have a retained antrum.  He opined that the 
abdominal pain could be secondary to GERD.  Considering the 
pH level, the veteran did not seem to have bile gastritis.  
Finally, the examiner recommended that the veteran follow up 
with the surgical clinic for evaluation of pain possibly 
related to the incisional hernia repair.    

In a December 1998 rating decision, the RO granted service 
connection for the post-operative incisional hernia with scar 
as secondary to the service-connected post-operative 
residuals of a gastric resection and assigned a separate 
disability rating.  The RO denied an increased rating for 
post-operative residuals of gastric resection.  

In December 1999, the Board received additional VA medical 
records and a proper waiver of consideration of the evidence 
by the RO.  These records showed that, after June 1997, the 
veteran's reflux symptoms were controlled with lansoprazole.  
The veteran's weight was recorded as 189 pounds in July 1997, 
190 pounds in October 1997, 190 pounds in January 1998, 191 
pounds in February 1998, 192 pounds in June 1998, and 194 
pounds in August 1998.  An EGD performed in August 1998 
showed hiatal hernia with mild esophagitis.  Only lifestyle 
modifications were recommended.  During a follow up visit in 
September 1998, the veteran related that he still had 
occasional reflux symptoms, although the medication helped, 
and that he still he epigastric pain.  He reported occasional 
nausea but denied vomiting, weight loss, or melena.  The 
physician commented that the veteran would not likely get 
complete relief of pain and recommended dietary modification 
and medication use.  The veteran was discharged from the 
gastroenterology clinic.  The veteran's weight was 195 pounds 
in September 1998, 187 pounds in March 1999, and 195 pounds 
in June 1999.

Analysis

Increased Rating for Post-Operative Gastric Resection

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's gastric disability is rated as 40 percent 
disabling under Diagnostic Code (Code) 7308, postgastrectomy 
syndrome.  38 C.F.R. § 4.114.  

There are various postgastrectomy symptoms that may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from one to three 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111.  

Under Code 7038, a 40 percent rating is assigned when 
disability from postgastrectomy syndromes is moderate, 
characterized by less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A maximum 60 
percent schedular rating is awarded the disability is severe 
and associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112.  

Initially, the Board notes that ratings in effect for 20 
years or more are protected from reduction.  38 C.F.R. § 
3.951.  Therefore, the veteran's disability rating for post-
operative residuals of gastric resection may not be reduced 
from 40 percent. 

Upon a review of the claims folder, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating greater than 40 percent for post-operative 
residuals of gastric resection for duodenal ulcer.  The 
veteran's gastric disability is manifested by complaints of 
epigastric pain and heartburn, which is generally controlled 
with medication.  The evidence set forth above fails to 
reveal weight loss, malnutrition, or anemia.  Despite the 
veteran's testimony, the medical evidence does not reveal the 
report of symptoms such as nausea, sweating, or circulatory 
disturbance after meals, persistent diarrhea, or hypoglycemic 
symptoms a few hours after eating.  Accordingly, the Board 
cannot conclude that the disability picture more nearly 
approximates the criteria required for a 60 percent rating 
under Code 7308.  38 C.F.R. § 4.7.  

Finally, the Board finds that there is no basis for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  That 
is, there is no evidence of frequent hospitalizations related 
to residuals of gastric resection for duodenal ulcer.  In 
addition, although the veteran appears to have significant 
difficulty securing employment, that difficulty cannot be 
attributed to his gastric disability.  Social Security 
records show that the benefits award is predicated on 
disability from an affective disorder not shown to be related 
to the service-connected gastric disability.   

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 40 percent for post-operative residuals of 
gastric resection for duodenal ulcer.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.114, 
Code 7308.   

Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran has the following service-connected disabilities: 
post-operative residuals of gastric resection for duodenal 
ulcer, rated as 40 percent disabling; and post-operative 
incisional hernia with scar, rated as 10 percent disabling.  
His combined service-connected disability rating is 50 
percent.  38 C.F.R. § 4.25 (combined ratings table).  
Therefore, the veteran does not satisfy the threshold 
percentage criteria set forth in 38 C.F.R. § 4.16(a).  

However, the veteran may still be entitled to TDIU if the 
Board otherwise finds that the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  The 
veteran has a ninth-grade education, a GED, and some college.  
He worked from 1971 to 1991 as a counselor.  Thereafter, he 
worked as a laborer in 1996 and 1997.  There is no medical 
evidence of record that suggests that the veteran is 
unemployable due to symptoms associated with any service-
connected disability.  The Board acknowledges that the 
veteran is receiving Social Security disability benefits.  
However, those benefits were awarded for disability resulting 
from an affective disorder, which is not service-connected.  
The Board emphasizes that unemployability must be evaluated 
only with respect to service-connected disabilities.  
38 U.S.C.A. §§ 3.341(a), 4.16; Van Hoose, 4 Vet. App. at 363.  
Considering the evidence of record, the Board cannot 
conclude, even with his particular circumstances, that the 
veteran is rendered unemployable due to service-connected 
disabilities.  Therefore, the Board declines to refer the 
veteran's case for extra-schedular consideration pursuant to 
38 C.F.R. § 4.16(b).  Thus, the Board finds that the 
preponderance of the evidence is against entitlement to TDIU.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.16.


ORDER

Entitlement to a disability rating greater than 40 percent 
for post-operative gastric resection for duodenal ulcer is 
denied.  

Entitlement to TDIU is denied.  


REMAND

The veteran appealed the RO's April 1994 denial of service 
connection for dysthymia as secondary to the service-
connected gastric disability.  He testified at a hearing 
before the undersigned in August 1996.  Although hearing 
notes indicated that the veteran had withdrawn his appeal on 
this issue, such withdrawal could not later be confirmed by a 
reading of the hearing transcript or by the veteran's 
representative.  A July 1997 report of contact generated by 
the undersigned stated that the issue was therefore 
considered still before the Board.  The Board's July 1997 
remand both indicates that the appeal was withdrawn and 
instructs the RO to pursue additional development on the 
issue.  After completing the additional development, the RO 
issued a supplemental statement of the case in December 1998, 
indicating only that the issue had been withdrawn.  

After again reviewing the claims folder, the undersigned 
acknowledges the error in the July 1997 remand and affirms 
the previous determination that the issue of secondary 
service connection for an acquired psychiatric disorder 
remains before the Board.  Therefore, due process requires 
that the case be remanded for the issuance of a supplemental 
statement of the case on this issue.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should furnish the veteran and his 
representative a supplemental statement 
of the case on the issue of entitlement 
to service connection for dysthymia 
secondary to the service-connected post-
operative gastric resection for duodenal 
ulcer and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

